Citation Nr: 1325021	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-07 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to June 1974 and from October 1974 to December 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the RO.  

After reviewing the record, the Board finds that further development of the evidence is warranted with respect to the issues of entitlement to service connection for a low back disorder and hypertension.  Therefore, those issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in June 1981, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder, characterized as lumbosacral strain.  

2.  Evidence associated with the record since June 1981 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The RO's June 1981 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low back disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations state that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he injured his low back in service while lifting matting used to build a temporary runway.  He states that he was treated for that disorder at the time and that he has had chronic back pain since then.  Therefore, he maintains that service connection for a low back disorder is warranted.  At the very least, he contends that the evidence added to the record since the RO's June 1981 denial is new and material for the purpose of reopening the claim.  After carefully considering the claim in light of the record and the applicable law, the Board agrees that the additional evidence is sufficient to reopen the claim.  

In June 1981, when the RO denied the Veteran's claim of service connection for a low back disorder, the evidence on file consisted of the Veteran's service treatment records and the report of his May 1981 VA examination.  They showed that the at the time of the Veteran's entry in service, his spine was found to be normal.  However, in October 1971, he reported a 4 to 5 month history of mild low back pain with radicular symptoms.  X-rays were negative, and the diagnosis was chronic lumbosacral strain.  During the remainder of the Veteran's service and during his May 1981 VA examination, there were no complaints or clinical findings of a chronic, identifiable back disorder of any kind.  Absent such a disorder, service connection was denied.   The June 1981 rating decision became final, as the Veteran did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence added to the record since the RO's June 1981 decision includes private medical records reflecting the Veteran's treatment in March 1998 and July through October 2006 for complaints of back pain.  In February 2009, the Veteran's records show treatment for a history of lumbar degenerative disc disease.  

Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it tends to fill deficits in the evidence which existed at the time of the prior denial.  That is, it now shows that the Veteran has a chronic, identifiable low back disorder, diagnosed as degenerative disc disease.  The additional evidence is neither cumulative nor redundant of the evidence of record in June 1981; and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.  

Inasmuch as the additional evidence is new and material, the additional evidence it is sufficient to reopen the Veteran's claim.  To that extent, the appeal is granted.

As a result of its decision to grant the Veteran's petition to reopen his claim of entitlement to service connection for a low back disorder, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012), with respect to his petition to reopen this claim, cannot be considered prejudicial to the Veteran.


ORDER

New and material evidence having been presented, the application to reopen the Veteran's claim of entitlement to service connection for a low back disorder is granted.  



REMAND

Low back disorder 

In light of the foregoing decision, VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a low back disorder.  See Elkins v. West, 12 Vet. App. 209 (1999).  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  In addition, the Board must ensure that VA's duties to assist the Veteran in the development of his claim have been fulfilled.  

As noted above, the Veteran had a diagnosis of low back strain with radicular pain in service.  He now has a diagnosis of degenerative disc disease affecting his lumbar spine.  Under such circumstances, a VA examination is warranted to determine if there is a medical nexus between the two.  38 C.F.R. § 3.159(c)(4).

Hypertension

The Veteran's service treatment records are negative for any complaints or clinical findings of hypertension.  Likewise, a post service VA examination dated in May 1981 is negative for any complaints or clinical findings of hypertension.  Hypertension was first diagnosed during private medical treatment in June 1993.

The Veteran maintains that his hypertension is the result of long hours and the stress of his duties as an electrician in service.  He stated that he worked 8-hour days, then "one week out of every four or five."  He stated that he was on call for 24 hours a day for the whole week.  He also stated that he took care of all the electrical problems on the whole base.  See VA Form 4138, dated June 1, 2009.  Under such circumstances, a VA examination is warranted to determine if the Veteran's hypertension is related to his active service.  38 C.F.R. § 3.159(c)(4).

Finally, any recent treatment records should also be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The following actions are to be performed:

1.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for hypertension or a low back disorder since February 2009.  Make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner should identify all current low back disorders found to be present.

The examiner must render an opinion as to whether it is at least as likely as not (50 % or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should consider the service treatment record showing chronic lumbar strain in October 1971, with a 4 to 5 month history of back pain.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Schedule the Veteran for a VA hypertension examination.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must render an opinion as to whether it is at least as likely as not (50 % or greater probability) that any current hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include working long hours and the stress of the Veteran's duties as an electrician in service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed. In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. 

5.  Finally, readjudicate the Veteran's claims on appeal. If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the case to the Board for further appellate review.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


